February 7, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                  PERCY BENJAMIN SMITH, III, Appellant

NO. 14-11-00920-CR                         V.

                      THE STATE OF TEXAS, Appellee
                     _______________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.

     We further order this decision certified below for observance.